Citation Nr: 0629710	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  05-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to April 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  That rating decision granted entitlement to 
service connection for bilateral hearing loss, with a non-
compensable evaluation, effective January 5, 2004.  It also 
denied entitlement to service connection for residuals of a 
left shoulder injury.

In November 2005, the veteran testified at a video hearing 
before the undersigned Acting Veterans Law Judge; a copy of 
the transcript is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original  
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating question as noted on the 
title page.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you if further action is required on your part.


REMAND

The veteran claims entitlement to service connection for 
residuals of a left shoulder injury, and also claims 
entitlement to an initial compensable rating for bilateral 
hearing loss.  The veteran contends that he presently suffers 
from residuals of a left shoulder injury incurred in service 
during Airborne training at Fort Benning, Georgia, in the 
summer of 1982.  Additionally, the veteran contends that the 
evaluation currently assigned his bilateral hearing loss does 
not accurately reflect the severity of that disorder.

As to entitlement to service connection for residuals of a 
left shoulder injury, a remand is required.  Further 
development on remand is needed because, while there is 
evidence of in-service complaints, treatment, and diagnosis 
for a dislocated shoulder (see service medical records dated 
in September and October 1982), and while the veteran's 
shoulder pain has a current diagnosis of arthritis (see the 
November 2004 treatment record from USC Sports Medicine 
Center in Columbia, South Carolina), the record does not 
contain a VA medical opinion as to the relationship, if any, 
between the claimed disorder and military service.

The veteran states that he was placed on a 46-day medical 
hold after his summer 1982 shoulder injury at Fort Benning, 
Georgia, during which time he was sent to Fort Bragg, North 
Carolina.  The veteran informs VA that he injured his 
shoulder during jump school, while training with the 18th 
Airborne Corps.  On remand, the National Personnel Records 
Center (NPRC) should be contacted in an effort to procure the 
veteran's personnel records, to include any jump logs, 
documenting his training at Fort Benning during the summer of 
1982.  38 U.S.C.A. § 5103A(b) (West 2002).  Furthermore, 
although the aforementioned service medical records diagnose 
the veteran's dislocated shoulder, the evidence of record 
does not include any clinical documentation of the 46-day 
medical hold or the veteran's emergency room visit on the 
occasion of his reported injury at Fort Benning.  Therefore, 
on remand, the RO should secure the veteran's clinical 
records from Fort Benning and Fort Bragg in an attempt to 
further clarify his treatment in the summer of 1982.

On remand, the appellant should also be notified that the 
record is devoid of any medical evidence showing complaints, 
treatment, findings, or diagnoses of residuals of a left 
shoulder injury for almost 20 years after his separation from 
military service.  Therefore, since such evidence is critical 
to establishing his claim, he should be invited to obtain and 
associate with the record any relevant evidence showing this 
treatment.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there); 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.303 (2005).

As to entitlement to an initial compensable rating for 
bilateral hearing loss, the Board notes that in the January 
2004 notice of VA's statutory duty to assist, the veteran was 
not adequately informed of the information and evidence 
needed to establish a disability rating.  Nor was the veteran 
subsequently ever adequately informed of what information and 
evidence would be necessary to obtain a higher evaluation for 
his service-connected bilateral hearing loss.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  A remand consequently is required in order to ensure 
that he receives appropriate due process.

More generally, on remand, the veteran should be provided 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the information 
or evidence needed to establish a disability rating and 
effective date for both claims (residuals of a left shoulder 
injury; bilateral hearing loss) on appeal, as outlined by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was last examined in 
connection with his bilateral hearing loss appeal in April 
2004.  At his November 2005 hearing, he testified that the 
severity of his hearing loss, in his view, mandated a 
compensable rating.  Given the age of the prior audiological 
examination, which is well over two years old, the Board 
finds that further VA examination of the veteran is 
necessary.

In addition, the veteran indicates that he has been seen at 
the VA Medical Center in Columbia, South Carolina, in 
connection with the fitting, testing, and adjustment of his 
hearing aids, since September 2004.  As there are no records 
on file from that facility, efforts to obtain any pertinent 
records from the Columbia VA Medical Center should be 
undertaken.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in Dingess.  The 
corrective notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claims.

2.  The RO is to obtain the veteran's 
personnel record from NPRC, as well as 
clinical records from Fort Benning, 
Georgia, and Fort Bragg, North Carolina.  
Effort should be made to secure and 
otherwise associate with the record all 
necessary documentation to corroborate 
the veteran's claim to have injured his 
left shoulder in jump school with the 
18th Airborne Corps.  The RO is to pay 
particular attention to securing any jump 
logs documenting his participation in 
Airborne training, as well as records for 
August and September 1982, when the 
claimant indicates he was injured.  
Effort should also be made to obtain and 
associate with the record any treatment 
records, reports, or documentation 
generated by emergency room clinicians at 
Fort Benning who may have examined the 
veteran at that time.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file.  
The veteran is to be notified in writing.  
Because these are Federal records, if 
they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folder.

3.  The RO should contact the veteran and 
his representative and request that he 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his service connection claim 
for residuals of a left shoulder injury.  
The RO is to inform the veteran and his 
representative that the record is devoid 
of any medical evidence of complaints, 
treatment, findings, or diagnoses of 
residuals of a left shoulder injury for 
almost 20 years following separation from 
service, and that such evidence is 
critical to establishing his claim.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
appellant which have not been secured 
previously.  

4.  The RO should obtain Columbia, South 
Carolina VA Medical Center treatment 
records for the fitting, testing, and 
adjustment of the veteran's hearing aids, 
from September 2004 to the present.

5.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of the outstanding 
medical records.  If any of these are 
Federal records, and they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

6.  After undertaking the above 
development, to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination of his left shoulder.  The 
claims folder must be provided to the 
physician for review in conjunction with 
the examination.  The Board draws the 
examiner's attention to the 46-day 
medical hold following the veteran's left 
shoulder injury in August/September 1982, 
and requests that it be considered and, 
if need be, addressed, provided such 
evidence of its occurrence is of record.  
All indicated tests and studies deemed 
appropriate by the physician must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, the physician must provide 
answers to the following questions:
 
*	The examiner should identify all 
current disorders and abnormalities 
of the veteran's left shoulder.  For 
any abnormality or disorder 
identified, the examiner should 
proffer an opinion as to etiology 
and date of onset of the disability.  

*	With respect to any current left 
shoulder disorder, the examiner 
should indicate whether it is at 
least as likely as not that the 
disorder or abnormality is 
etiologically related to the 
veteran's active military service to 
include the documented treatment 
during service, which is described 
in more detail above.

7.  Thereafter, the RO should arrange for 
a VA audiological examination of the 
veteran to determine the extent and 
severity of his service-connected 
bilateral hearing loss.  All indicated 
studies should be performed.  In 
accordance with the latest AMIE 
worksheets for rating hearing loss, the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any hearing loss.  
The claims file must be made available to 
and reviewed by the examiner.

8.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

9.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full, the RO 
must issue a supplemental statement of 
the case (SSOC), and provide the 
appellant and his representative an 
opportunity to respond.  The RO is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in the statutory duty to assist the 
veteran and any other applicable legal 
precedent.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



